             Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 1 of 14


                             IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

 DAMIAN POWELL, individually and on behalf of all
 others similarly situated,
                                                                       JURY TRIAL DEMANDED
       Plaintiff,
                                                                         Case No. 3:20-cv-01818
 vs.
                                                                           FEBRUARY 5, 2021
 RVNU LLC, a California limited liability company,
 and MADRIVO MEDIA LLC, a Nevada limited
 liability company,

   Defendants.
 ______________________________________/

                          FIRST AMENDED CLASS ACTION COMPLAINT

           1.       Plaintiff, Damian Powell (“Plaintiff”), brings this action against Defendants,

RVNU LLC and Madrivo Media LLC (“Defendants”), to secure redress for violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

                                        NATURE OF THE ACTION

           2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (the “TCPA”).

           3.       Defendant RVNU LLC (“RVNU”) is an online marketing company that engages in

unsolicited marketing, harming thousands of consumers in the process.

           4.       Defendant Madrivo Media LLC (“Madrivo”) is an online advertising and affiliate

marketing company that engages in unsolicited marketing, harming thousands of consumers in the

process.

           5.       Through this action, Plaintiff seeks injunctive relief to halt Defendants’ illegal conduct,

which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life
          Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 2 of 14



of thousands of individuals. Plaintiff also seeks statutory damages on behalf of Plaintiff and members

of the class, and any other available legal or equitable remedies.

                                     JURISDICTION AND VENUE

        6.        Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

which will result in at least one class member belonging to a different state than that of Defendants.

Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

jurisdiction are present.

        7.        Venue is proper in the United States District Court for the District of Connecticut

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendants are deemed to reside in any judicial district

in which it is subject to the court’s personal jurisdiction, and because Defendants provide and market

their services within this district thereby establishing sufficient contacts to subject it to personal

jurisdiction. Further, Defendants’ tortious conduct against Plaintiff occurred within the State of

Connecticut and, on information and belief, Defendants have sent the same text messages complained

of by Plaintiff to other individuals within this judicial district, such that some of Defendants’ acts in

making such calls have occurred within this district, subjecting Defendants to jurisdiction in the State

of Connecticut.

                                                 PARTIES

        8.        Plaintiff is a natural person who, at all times relevant to this action, was a resident of

New Haven County, Connecticut.
           Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 3 of 14



          9.    Defendant RVNU LLC is a California limited liability company whose principal office

is located at 318 Avenue I, Suite 470, Redondo Beach, CA 90277. RVNU LLC directs, markets, and

provides its business activities throughout the State of Connecticut.

          10.   Defendant Madrivo Media LLC is a Nevada limited liability company whose principal

office is located at 121 E Warm Springs Rd., Las Vegas, Nevada 89119. Madrivo Media LLC directs,

markets, and provides its business activities throughout the State of Connecticut.

                                              THE TCPA

          11.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

227(b)(1)(A).

          12.   The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

          13.   In an action under the TCPA, a plaintiff must only show that the defendant “called a

number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

F.3d 1265 (11th Cir. 2014).

          14.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

(2003).
         Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 4 of 14



        15.     In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

(Feb. 15, 2012) (emphasis supplied).

        16.     To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

        17.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

        18.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

        19.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).

        20.     The FCC has explained that calls motivated in part by the intent to sell property, goods,

or services are considered telemarketing under the TCPA.            See In re Rules and Regulations
           Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 5 of 14



Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

services during the call or in the future. Id.

          21.   In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

(2003).

          22.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

“for non-telemarketing and non-advertising calls”).

          23.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message

falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc.,

2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

                                                 FACTS

          24.   On or about July 25, 2020, Defendant RVNU sent the following telemarketing text

message to Plaintiff’s cellular telephone number ending in 6864 (the “6864 Number”):
         Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 6 of 14




       25.    Upon information and belief, the subject text message was sent by RVNU at the

direction and/or under the control of Defendant Madrivo.

       26.    The subject text message was sent for the benefit of Defendant Madrivo.

       27.    Upon information and belief, prior to transmitting the subject text message,

Defendant RVNU consulted with Defendant Madrivo as to the content of the message, and

received final approval to transmit the text message from Madrivo.

       28.    Upon information and belief, while Defendant RVNU was responsible for

ultimately transmitting the text message, Defendant Madrivo always retained the right to change

the content of the messages.

       29.    Upon information and belief, Madrivo directed RVNU to send the subject text

message on behalf of Madrivo.

       30.    Upon information and belief, at all times relevant, Defendant Madrivo had the right

to control Defendant RVNU’s telemarketing activities.
          Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 7 of 14



        31.     Upon information and belief, Defendant Madrivo was, at all times relevant, aware

of Defendant RVNU’s marketing activities.

        32.     Upon information and belief, Defendant RVNU’s acts complained of herein were

known, consented to, and/or ratified by Defendant Madrivo. Further, Madrivo knowingly received

and/or retained monetary benefit from RVNU’s unlawful telemarketing practices alleged herein

        33.     Defendants’ text message was transmitted to Plaintiff’s cellular telephone, and within

the time frame relevant to this action.

        34.     Defendants’ text message constitutes telemarketing because they encouraged the future

purchase or investment in property, goods, or services, i.e., selling Plaintiff auto insurance.

        35.     The information contained in the text message advertises automobile insurance that

Defendants are hired to promote, which Defendants send to promote their own businesses.

        36.     Plaintiff received the subject text within this judicial district and, therefore, Defendants’

violation of the TCPA occurred within this district. Upon information and belief, Defendants caused

other text messages to be sent to individuals residing within this judicial district.

        37.     At no point in time did Plaintiff provide Defendants with express written consent to be

contacted using an ATDS.

        38.     Plaintiff is the subscriber and sole user of the 6864 Number, and is financially

responsible for phone service to the 6864 Number.

        39.     The impersonal and generic nature of Defendants’ text message demonstrates that

Defendants utilized an ATDS in transmitting the message.

        40.     The text message originated from telephone number 98673, a number which upon

information and belief is owned and operated by or on behalf of Defendants.

        41.     The number used by Defendants is known as a “short code,” a standard 5-digit phone

number that enabled Defendants to send SMS text messages en masse, while deceiving recipients into
         Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 8 of 14



believing that the message was personalized and sent from a telephone number operated by an

individual.

        42.    Short codes work as follows: Private companies known as SMS gateway providers

have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS centers,

which are responsible for relaying those messages to the intended mobile phone. This allows for the

transmission of a large number of SMS messages to and from a short code.

        43.    Specifically, upon information and belief, Defendants utilized a combination of

hardware and software systems to send the text messages at issue in this case. The systems utilized by

Defendants have the capacity to store telephone numbers using a random or sequential generator, and

to dial such numbers from a list without human intervention.

        44.    To send the text messages, Defendants used a messaging platform (the “Platform”)

that permitted Defendants to transmit thousands of automated text messages without any human

involvement.

        45.    Upon information and belief, the Platform has the capacity to store telephone

numbers.

        46.    Upon information and belief, the Platform has the capacity to generate sequential

numbers.

        47.    Upon information and belief, the Platform has the capacity to dial numbers in

sequential order.

        48.    Upon information and belief, the Platform has the capacity to dial numbers from a

list of numbers.

        49.    Upon information and belief, the Platform has the capacity to dial numbers without

human intervention.
          Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 9 of 14



        50.      Upon information and belief, the Platform has the capacity to schedule the time and

date for future transmission of text messages.

        51.      Defendants’ unsolicited text message caused Plaintiff actual harm, including invasion

of Plaintiff’s privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

Defendants’ text messages also inconvenienced Plaintiff and caused disruption to Plaintiff’s daily life.

                                        CLASS ALLEGATIONS

        PROPOSED CLASS

        52.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

Plaintiff and all others similarly situated.

        53.      Plaintiff brings this case on behalf of a Class defined as follows:

                      No Consent Class: All persons who from four years prior
                      to the filing of this action (1) were sent a text message by or
                      on behalf of Defendants, (2) using the same equipment
                      utilized to text message Plaintiff, (3) for the purpose of
                      promoting goods and/or services.

        54.      Defendants and their employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class, but believes the Class members number in the several

thousands, if not more.

           NUMEROSITY

        55.      Upon information and belief, Defendants have placed automated and/or prerecorded

calls to cellular telephone numbers belonging to thousands of consumers throughout the United States

without their prior express consent. The members of the Class, therefore, are believed to be so numerous

that joinder of all members is impracticable.

        56.      The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendants’ call records.
         Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 10 of 14



              COMMON QUESTIONS OF LAW AND FACT

        57.      There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                     (1) Whether Defendants made non-emergency calls to Plaintiff’s and Class

                         members’ cellular telephones using an ATDS;

                     (2) Whether Defendants can meet their burden of showing that it obtained prior

                         express written consent to make such calls;

                     (3) Whether Defendants’ conduct was knowing and willful;

                     (4) Whether Defendants are liable for damages, and the amount of such damages;

                         and

                     (5) Whether Defendants should be enjoined from such conduct in the future.

        58.      The common questions in this case are capable of having common answers. If Plaintiff’s

claim that Defendants routinely transmits text messages to telephone numbers assigned to cellular

telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

being efficiently adjudicated and administered in this case.

              TYPICALITY

        59.      Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.

              PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        60.      Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Class.

              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
          Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 11 of 14



          61.   A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendants’ wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

          62.   The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendants. For example,

one court might enjoin Defendants from performing the challenged acts, whereas another may not.

Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)

          63.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          64.   It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

          65.   Defendants – or third parties directed by Defendants – used equipment having the

capacity to dial numbers without human intervention to make non-emergency telephone calls to

the cellular telephones of Plaintiff and the other members of the Class defined above.
          Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 12 of 14



          66.      These calls were made without regard to whether or not Defendants had first

obtained express permission from the called party to make such calls. In fact, Defendants did not

have prior express consent to call the cell phones of Plaintiff and the other members of the putative

Class when their calls were made.

          67.      Defendants have, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

Plaintiff and the other members of the putative Class without their prior express written consent.

          68.      Defendants knew that they did not have prior express consent to make these calls,

and knew or should have known that it was using equipment that at constituted an automatic

telephone dialing system. The violations were therefore willful or knowing.

          69.      As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls. Id.

          70.      As a result of Defendants’ violations, Plaintiff and the Class Members are entitled

to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                          PRAYER FOR RELIEF
          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

relief:

    a)          An order certifying this case as a class action on behalf of the Class as defined above, and

appointing Plaintiff as the representative of the Class and counsel as Class Counsel;

    b)          An award of actual and statutory damages;

    c)          An order declaring that Defendants’ actions, as set out above, violate the TCPA;
         Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 13 of 14



    d)      A declaratory judgment that Defendants’ telephone calling equipment constitutes an

automatic telephone dialing system under the TCPA;

    e)      An injunction requiring Defendants to cease all unsolicited text messaging activity, and to

otherwise protect the interests of the Class;

    f)      An injunction prohibiting Defendants from using, or contracting the use of, an automatic

telephone dialing system without obtaining, recipient’s consent to receive calls made with such

equipment; and

    g)      Such further and other relief as the Court deems necessary and/or as to which the Plaintiff

and class plaintiffs are entitled.

                                               JURY DEMAND

          Plaintiff and Class Members hereby demand a trial by jury as to all issues so triable.

                                     Respectfully submitted,

                                     LAW OFFICES OF GARRET S. FLYNN, LLC

                                     By            /s/ Garrett S. Flynn______
                                     Garrett S. Flynn (#ct22071)
                                     10 North Main Street, Suite 221
                                     West Hartford, CT 06107
                                     P: (860) 676-3148 F: (860) 674-0085
                                     gsf@flynn-law.com

                                     Counsel for Plaintiff and the Class

Of Counsel (pro hac vice granted):
 Shamis & Gentile, P.A.
 /s/ Andrew J. Shamis
 Andrew J. Shamis, Esq.
 Florida Bar No. 101754
 ashamis@shamisgentile.com
 14 NE 1st Avenue, Suite 705
 Miami, FL 33132
 Telephone: 305-479-2299

 IJH Law
 /s/ Ignacio J. Hiraldo
 Ignacio J. Hiraldo, Esq.
      Case 3:20-cv-01818-VAB Document 15 Filed 02/05/21 Page 14 of 14



Florida Bar No. 0056031
1200 Brickell Ave Suite 1950
Miami, FL 33131
Email: ijhiraldo@ijhlaw.com
Telephone: 786.496.4469
